Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
30, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00417-CR



                     IN RE DEANDRE DEBOEST, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               232nd District Court
                             Harris County, Texas
                         Trial Court Cause No. 1604855

                         MEMORANDUM OPINION

      On May 17, 2019, relator DeAndre DeBoest filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petition, relator, who has been charged with the offense of
delivery of a controlled substance, asks this court to compel the Honorable Josh Hill,
presiding judge of the 232nd District Court of Harris County, to dismiss the
indictment against him for lack of a speedy trial.

      In the petition, relator alleges that Judge Hill has denied his repeated requests
to bring the case to trial and that Judge Hill told relator that his pro se motions mean
nothing because they were not filed by his court-appointed lawyer. Thus, it appears
that relator is represented by counsel.

      A criminal defendant is not entitled to hybrid representation. See Robinson v.
State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Landers v. State, 550 S.W.2d
272, 280 (Tex. Crim. App. 1977) (op. on reh’g). The absence of a right to hybrid
representation means that a relator’s pro se mandamus petition should be treated as
presenting nothing for this court’s review. See Gray v. Shipley, 877 S.W.2d 806, 806
(Tex. App.—Houston [1st Dist.] 1994, orig. proceeding). Because relator’s petition
indicates that he is represented by counsel, he is not entitled to mandamus relief.

      Additionally, relator has not provided this court with a record showing that he
is entitled to mandamus relief. See Tex. R. App. P. 52.7(a)(1); In re Foster, 503
S.W.3d 606, 607 (Tex. App.—Houston [14th Dist.] 2016, no pet.) (per curiam).

      For these reasons, we deny relator’s petition for writ of mandamus.


                                          PER CURIAM


Panel consists of Chief Justice Frost and Justices Spain and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).


                                           2